Citation Nr: 0009003	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a disability rating greater than 50 
percent for a dysthymic disorder.

2.  Entitlement to service connection for an eating disorder 
(bulimia nervosa).

3.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the United States Air 
Force from August 1976 to April 1989.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Reno, Nevada Department of Veterans Affairs (VA) Regional 
Office (the RO).   In its decision, in addition to 
disabilities not currently on appeal, the RO granted service 
connection for depression and assigned a 30 percent 
disability rating.  The RO denied service connection for an 
eating disorder (bulimia) and post surgical jaw repair with 
tooth loss.  

As will be further explained below, in June 1999 the 
disability rating for dysthymia, which was redenominated to 
include bulimia nervosa, was increased from 30 to 50 percent, 
effective the date of the appellant's claim.  


FINDINGS OF FACT

1. By statement received in October 1999, the appellant 
expressed satisfaction with the disability rating assigned 
for a dysthymic disorder, and the RO's disposition of the 
claim relative to bulimia nervosa.  

2. The appellant has proffered facts that, when presumed 
credible, suggest that she sustained the loss of her 
number 9 tooth as a result of in-service dental trauma.  

3. The evidentiary record is in relative equipoise as to 
whether the appellant's number 9 tooth was lost as a 
result of in-service trauma, and was sustained as an 
unintended result of oral surgery during the course of her 
active military service.  


CONCLUSIONS OF LAW

1. The appellant has withdrawn the issue of entitlement to a 
disability rating greater than assigned for a dysthymic 
disorder, the Board lacks jurisdiction to further consider 
this claim on appeal and it is therefore dismissed. 38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.202, 
20.204 (1999).

2. The appellant has withdrawn the issue of entitlement to 
service connection for bulimia nervosa, the Board lacks 
jurisdiction to further consider this claim on appeal and 
it is therefore dismissed. 38 U.S.C.A. §§ 7105, 7108 (West 
1991); 38 C.F.R. §§ 20.202, 20.204 (1999).

3. The appellant's claim of entitlement to service connection 
for a dental disorder is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4. The appellant is eligible for Class IIa VA dental 
treatment.  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. §§ 
3.381, 17.161 (1998 & 1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that she incurred a dental disorder, 
specifically the loss of one tooth, as a result of in-service 
dental treatment. She has further alluded to the loss of four 
additional teeth as a result of the in-service dental 
treatment.  The record further reflects that the appellant 
had been seeking a disability rating greater than assigned 
for a service-connected depressive disorder as well as 
service connection for bulimia nervosa.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the law pertinent to the appellant's 
claim.  The Board's analysis will the follow.  

Entitlement to a disability rating greater than 50 percent
for a dysthymic disorder, and service connection
 for an eating disorder (bulimia nervosa).

Factual Background

The record reflects that by rating decision dated in March 
1998, service connection was granted for dysthymia, 
manifested by depression.  A 30 percent disability rating was 
assigned.  Service connection for bulimia nervosa was denied.  
In June 1998, the appellant filed a notice of disagreement, 
in part relative to the assigned disability rating and 
relative to the denial of service connection for bulimia 
nervosa.  She filed a substantive appeal as to these issues 
in September 1998.

In February 1999, the appellant presented testimony at a 
personal hearing conducted at the RO.  By Hearing Officer 
decision dated in July 1999, the assigned disability rating 
for a dysthymic disorder, to include bulimia nervosa, was 
increased to 50 percent, effective the date of the 
appellant's claim.  

In a statement received in October 1999, the appellant stated 
in relevant part that she was "satisfied with the evaluation 
of [a] dysthymic disorder to include bulimia nervosa."   

Relevant Law and Regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 
20.204(b). Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant. 38 C.F.R. § 20.204(c).

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. See 38 C.F.R. § 
20.202; see also 38 U.S.C.A. § 7108 (West 1991).

Analysis

After having carefully reviewed the procedural history of 
this case, described in detail above, the Board concludes 
that the issues of entitlement to a disability rating greater 
than assigned a dysthymic disorder and service connection for 
bulimia nervosa have been effectively withdrawn.  The Board 
finds that the letter signed by the appellant and received by 
the Board in October 1999 is a valid withdrawal of her claim 
for the aforementioned benefits.  See 38 C.F.R. § 20.204 
(1999).



In light of the withdrawal as to these two issues, there 
remain no allegations of error of fact or law for appellate 
consideration as to the issue specified.  Under 38 U.S.C.A. § 
7105, the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 20.202.  In essence, a "case or 
controversy" involving a pending adverse determination that 
the appellant has taken exception to does not currently 
exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) 
[quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)].  
Accordingly, the Board is without jurisdiction to review the 
appeal with respect to the issue and therefore the claim must 
be dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

For the reasons and bases discussed above, therefore, the 
claims of entitlement to a disability rating greater than 50 
percent for a dysthymic disorder and service connection for 
bulimia nervosa are dismissed.

Entitlement to service connection for a dental disorder
 (loss of number 9 tooth).

Factual Background

The appellant's service medical records reveal that she 
underwent a pre-entrance physical examination in March 1976.  
At that time, no teeth were noted to be missing.  In March 
1978, she underwent removal of teeth numbers 19 and 30.
In May 1978, the appellant underwent oral surgery for 
correction of apertognathia.   
An undated service department medical record entitled 
"Analysis of the Case" reflects that the surgery was 
conducted in two stages for correction of an anterior "open 
bite etiology," and that the appellant was seen many times 
thereafter.  It was recorded that the appellant had emplaced 
a retainer, and that the prognosis for teeth numbers 9 and 10 
was "poor."  

The service department dental treatment log reflects 
continued treatment thereafter.  In March 1980, it was noted 
that teeth numbers 8 through 11 were stabilized with a 
plastic bracket wire.  The examiner noted that the number 9 
tooth was of questionable prognosis.  In May 1981, the 
plastic bracket was removed from teeth numbers 8 through 11.  

In January 1982, it was noted that the prognosis for teeth 
numbers 9 and 10 remained "poor," and that the appellant 
had expressed a desire to await the teeth falling out without 
further corrective intervention.  The number 9 tooth was 
reported to have fallen out in March 1986.  The appellant's 
April 1989 separation physical examination reflects that the 
numbers 9, 19, and 30 teeth were missing.  

The appellant sought service connection for a dental disorder 
in October 1997.  By rating decision dated in March 1998, 
service connection was denied for the claimed disorder.  

In her substantive appeal, the appellant related that prior 
to entering active duty, her teeth were "firmly rooted" and 
she had no loose teeth.  She stated that her in-service 
dental surgery was performed to correct an "overbite" she 
had developed as a result of sucking her thumb as a child.  
She stated that after the in-service surgery, she was placed 
in a jaw brace.  When the brace was removed, it was noted 
that some of her teeth were loose.  She added that one of her 
teeth fell out, and the partial plate that was eventually 
provided to her for the tooth no longer fit.  

The appellant underwent a VA dental examination in February 
1998.  It was noted that the appellant's number 9 tooth was 
missing, and that her number 10 tooth's prognosis was poor 
due to severe bone loss.  

At a February 1999 personal hearing before a hearing officer 
at the RO, the appellant reiterated the essential substance 
of her prior reports as to her in-service dental treatment. 
In a statement received in October 1999, the appellant 
alleged that her in-service dental treatment was 
"experimental" in nature, and that the surgeon conducting 
it was not qualified to do so.  She also argued that as a 
result of the in-service surgery, she has lost four 
additional teeth.    

Relevant law and regulations

(i)  Service Connection for Dental Disorders

In general, service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty. 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection will be granted for a disease or injury of 
the individual teeth and investing tissues, shown by the 
evidence to have been incurred in or aggravated by service.  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma.  38 C.F.R. § 3.381(b) 
(1999); compare 38 C.F.R. § 3.381(a) (1998).  

The determination of dental disorder due to in-service trauma 
is significant in that VA dental care may be authorized for 
any indicated treatment reasonably necessary for the 
correction of such service-connected noncompensable condition 
or disability. 38 C.F.R. § 17.161(c) (1998).  For the 
purposes of determining eligibility for dental care under 38 
C.F.R. § 17.161(c), the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97.  The Board is bound by this opinion.  38 
U.S.C.A. § 7104(c); see also 38 C.F.R. § 3.306(b)(1) [The 
usual effects of surgery performed to ameliorate a condition 
incurred before service, including poorly functioning parts, 
will not be considered service connected unless the disease 
or injury is otherwise aggravated by service.]. (Italics 
added).    

As alluded to, VA laws applicable to service connection for 
dental disorders have been recently revised.  These changes 
became effective June 8, 1999. 64 Fed.Reg. 30392 (June 8, 
1999).  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Previously, VA regulation provided that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment in accordance with other provisions of 
applicable regulation.  38 C.F.R. § 4.149 (1998); compare 38 
C.F.R. § 3.381(a) (1999); (Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as otherwise provided by 
applicable regulation).  Teeth noted as normal at entry will 
be service-connected if they were filled or extracted after 
180 days or more of active service.  Id. 

VA outpatient dental treatment based on tooth extraction 
during active service is subject to eligibility determination 
under the provisions of 38 U.S.C.A. 
§ 1712 and 38 C.F.R. § 17.161.   Class II(a) dental treatment 
is provided, without restrictions as to the number of 
treatment episodes or timely application, for a service-
connected noncompensable dental condition due to a combat 
wound or other service trauma.  38 C.F.R. § 17.161(c)(1999). 
  

(ii)  The Well-Grounded Claim Requirement

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).


Analysis

As an initial matter, the Board finds that the appellant has 
submitted a well-grounded claim under 38 U.S.C.A. § 5107(a) 
of entitlement to service connection for the loss of tooth 
number 9.  Presumed credible, her testimony in February 1999, 
as well as her written submissions of record, constitutes 
competent evidence that she incurred the loss of her tooth 
during active service.  Her claim is well grounded, thus 
obligating VA to assist her in its development.  

The Board first notes that the appellant was discharged from 
active duty in April 1989.  She submitted her claim of 
entitlement to service connection for a dental disorder in 
October 1997.  Her claim pertains to missing tooth number 9, 
which fell out during active service.

As is noted above, replaceable missing teeth may be service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment as specified in 
38 C.F.R. § 17.161.  The appellant's service medical records 
do not reflect any deficiency with regard to the tooth in 
question, or any other teeth, at the time of her entry onto 
active service.

The Board notes that in its Supplemental Statement of the 
Case/Hearing Officer Decision of June 1999, the RO reported 
that the February 1998 dental examiner acknowledged that the 
appellant had lost her tooth due to the in-service surgery.  
The Board's examination of the report does not confirm this 
interpretation.  Instead, the report reflects that the 
examiner did not opine as to the cause of the loss of tooth, 
and merely recorded the appellant's account of its loss and 
her theory as to its cause.  [See examination report, dated 
February 25, 1998; paragraph B "Medical History (Subjective 
Complaints) and "Health Questionnaire for Dental Patients," 
undated; block 41; as attached to the examination report.].  
The mere recordation of the appellant's account does not 
transform her subjective report into competent medical 
opinion, absent some confirmatory comment by the examiner.  
See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Having so observed that the examiner did not conclude that 
the loss was specifically due to trauma, the Board reiterates 
that the facts otherwise indicate that the appellant's tooth 
number 9 was not deficient prior to the in-service procedure 
of March 1986.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail" in a 
claim for VA benefits."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this matter, the Board is of the opinion that further 
medical inquiry will not be of material assistance into the 
critical question of whether the appellant's number 9 tooth 
was lost as a result of in-service trauma.  Plainly, the 
tooth was not noted to be deficient in any respect prior to 
the March 1986 surgery, and it was only thereafter that the 
tooth was scrutinized by dental care providers while in 
service.  

The Board has carefully considered the provisions of the 
General Counsel opinion 5-97, as well 38 C.F.R. 3.306(b)(1) 
(cited above) with regard to the usual and intended effects 
of in-service surgery.  In this matter, there is no evidence 
to indicate that the loss of the appellant's number 9 tooth 
was an intended or usual effect of the in-service surgery.  

In sum, the Board finds that the evidence in support of, and 
against the claim is in relative balance, and it will 
therefore grant the benefit.  The loss of the appellant's 
number 9 tooth meets the requisite criteria for a grant of 
service connection, and eligibility for Class II(a) 
treatment, as is set forth in 38 C.F.R. §§  3.381(c) and 
17.161(c) (1999).  


ORDER

The claim of entitlement to a disability rating greater than 
assigned for a dysthymic disorder is dismissed.

The claim of entitlement to service connection for an eating 
disorder (bulimia nervosa) is dismissed.

Service connection for the loss of tooth number 9 due to in-
service trauma is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  For purposes of definition only, and pursuant to the Board's responsibility to provide an 
adequate statement of the reasons or basis for its decision, but not in reliance thereon in the 
ultimate disposition of this appeal, the Board notes that "apertognathia" may be defined as 
an "open bite deformity, a type of malocclusion characterized by premature posterior 
occlusion and absence of anterior occlusion.  Steadman's Medial Dictionary, 111 (26th  ed., 
1995).  See Godfrey v. Brown, 8 Vet. App. 113, 120-21 (1995).  
  As applied to this matter, the regulatory changes are not germane to the Board's 
disposition.  
  Class I treatment is provided to those veterans having a service-connected compensable 
dental disability, and is not relevant to this matter.  Class II dental treatment is provided for 
noncompensable service-connected dental conditions, but restrictions include one-time 
treatment and timely application after service.    Class II(b) and II(c) dental treatment is 
afforded to those who had been detained or interned as prisoners of war for a period of less 
than 90 days.  Class III eligibility is established if the veteran has a dental condition which 
as been professionally determined to be aggravating a service-connected disability.  Class 
IV eligibility is established if the veteran's service-connected disabilities are rated as 100 
percent disabling or the veteran is totally disabled due to individual unemployability.  
Class V eligibility is appropriately assigned if the veteran is participating in a rehabilitation 
program.  Class VI eligibility is established if the veteran has a dental condition that has 
been clinically determined to be complicating a medical condition currently under 
treatment by VA.  38 C.F.R. § 17.161 (1999).  As to Class I eligibility and the 
determination of service connection for dental disabilities for compensation, see 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900 to 9916 (1999).

  Pursuant to 38 U.S.C.A. § 1712(b)(2), and effective October 1, 1981, VA shall, at the 
time a member of the Armed Forces is discharged or released from a period of active 
military, naval or air service of not later than 180 days, provide to such member a written 
explanation of the provisions of law pertaining to outpatient dental services and treatment 
as outlined in 38 U.S.C.A. § 1712(a)(1)(b).   See Woodson v. Brown, 87 F.3d 1304 (Fed. 
Cir. 1996)


